ORIGINAL ACTION JOURNAL ENTRY AND OPINION
{¶ 1} On July 23, 2004, relator, Willis Williams, commenced this mandamus action against Judge John D. Sutula to compel the issuance of findings of fact and conclusions of law pertaining to Williams' petition for postconviction relief which the judge denied on December 22, 2003. The respondent, through the Cuyahoga County Prosecutor's office, moved for summary judgment. For the following reasons, we grant the motion for summary judgment and deny the writ of mandamus.
 {¶ 2} Attached to the respondent's motion for summary judgment is a copy of the court's findings of fact and conclusions of law. Thus, Williams' request for a writ of mandamus is moot. State ex rel. Gantt v. Coleman (1983),6 Ohio St.3d 5, 450 N.E.2d 1163; State ex rel. Jerningham v. CuyahogaCounty Court of Common Pleas, 74 Ohio St.3d 278, 1996-Ohio-117,658 N.E.2d 723.
 {¶ 3} We also find that Williams failed to comply with R.C.2969.25, which mandates that he attach an affidavit to his complaint that describes each civil action or appeal of a civil action filed in the previous five years. The failure to provide such affidavit constitutes sufficient grounds for dismissal of the relator's complaint for a writ of mandamus. State ex rel.Zanders v. Ohio Parole Board, 82 Ohio St.3d 421, 1998-Ohio-218,696 N.E.2d 594; State ex rel. Alford v. Winters,80 Ohio St.3d 285, 1997-Ohio-117, 685 N.E.2d 1242.
 {¶ 4} Accordingly, we grant the respondent's motion for summary judgment. Relator to bear costs. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).
Writ denied.
Corrigan, A.J., concurs.
Rocco, J., concurs.